Exhibit 10.2

FEDERAL HOME LOAN BANK OF ATLANTA

INDEMNIFICATION AGREEMENT

THIS AGREEMENT (“Agreement”) is effective as of the 1st day of April, 2010 (the
“Effective Date”) by and among Federal Home Loan Bank of Atlanta, a corporation
organized and existing under the laws of the United States of America (the
“Bank”), SJG Financial Consultants, LLC, a Georgia limited liability company
(the “Company”), and Steven J. Goldstein (“Goldstein”) (the Company and
Goldstein are collectively referred to hereinafter as “Indemnitee”).

WITNESSETH:

WHEREAS, the Company has contracted with the Bank under a Second Amended and
Restated Services Agreement, dated as of even date herewith between the Bank and
the Company (“Services Agreement”), to make available to the Bank, the services
of Goldstein to perform the usual and customary duties of chief financial
officer of the Bank and in such capacity perform a valuable service for the
Bank; and

WHEREAS, the Bank desires to provide in a separate agreement the scope, terms
and limitations related to the Bank’s indemnification to the Indemnitee.

NOW, THEREFORE, in consideration of the Company making available to the Bank the
services of Goldstein to perform the usual and customary duties of chief
financial officer of the Bank from and after the date hereof, the parties hereby
agree as follows:

 

1. Indemnity

Subject to the provisions of Section 3 hereof, the Bank shall defend, hold
harmless and indemnify each Indemnitee in any threatened, pending or completed
action, suit or proceeding, whether formal or informal and whether civil,
criminal, administrative, arbitrative or investigative (any of the foregoing
being a “Proceeding”), by reason of the fact that it or he is or was
(a) performing the usual and customary duties of chief financial officer of the
Bank, (b) serving at the request of the Bank as a director, officer, partner,
trustee, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust, employee benefit plan or other entity or as a
member of any committee or council, or (c) named in a report filed by the Bank
under the Securities Exchange Act of 1934, from and against all costs,
liabilities, obligations, expenses (including reasonable attorneys’ fees),
judgments, fines (including an excise tax assessed with respect to an employee
benefit plan) and amounts paid in settlement actually and reasonably incurred by
it or him in connection with such Proceeding, to the fullest extent permitted by
the laws of the State of Georgia and, to the extent not inconsistent therewith,
Federal laws (including without limitation the Federal Home Loan Bank Act), as
currently in effect or as they may hereafter be amended.

 

2. Insurance Policies

 

  (a) In the reasonable business judgment of the Bank’s Board of Directors, the
Bank may purchase and maintain, for its own benefit and for the benefit of
Indemnitee, one or more valid, binding and enforceable policy or policies of
directors and officers insurance (“D&O Insurance”). It is the express intent of
the Bank that Goldstein be an “Executive” and thus an “Insured Person” for the
purpose of the D&O Insurance.

 

         1



--------------------------------------------------------------------------------

  (b) In the reasonable business judgment of the Board of Directors, but without
limiting the full discretion of the Board of Directors to create or not create a
fund or to otherwise secure or not secure the Bank’s obligations under this
Agreement, the Board of Directors may create a fund of any nature, which may,
but need not, be irrevocable or under the control of a trustee, or otherwise
secure or insure in any manner its obligations to indemnify and advance expenses
to the Indemnitee and to other officers and directors of the Bank, whether
arising under or pursuant to this Agreement or any similar agreement or
otherwise. The Indemnitee shall be an intended beneficiary of any such fund or
arrangement.

 

3. Limitations on Indemnity

No indemnity pursuant to this Agreement shall be made by the Bank:

 

  (a) to the extent of any liability for which any Indemnitee is paid pursuant
to any D&O Insurance;

 

  (b) if a final judgment or other final adjudication by a court having
jurisdiction in the matter shall determine that such indemnity is not lawful;

 

  (c) in respect to remuneration paid to any Indemnitee, if a final judgment or
other final adjudication by a court having jurisdiction in the matter shall
determine that such remuneration was not lawful;

 

  (d) for acts or omissions that involve fraud, intentional misconduct or a
knowing violation of law by any Indemnitee; or

 

  (e) for any conduct for which any Indemnitee is adjudged liable on the basis
that it or he improperly received a personal benefit.

 

4. Notification and Defense of Claim

 

  (a) Promptly after receipt by Indemnitee of notice of the commencement of any
Proceeding, Indemnitee will, if a claim in respect thereto is to be made against
the Bank under this Agreement, notify the Bank of the commencement thereof. Such
notification shall include all documents and other information necessary for the
Bank to determine whether Indemnitee is entitled to indemnification and
reasonably available to Indemnitee. The failure so to notify the Bank will not
relieve the Bank from any liability except to the extent that the Bank is
prejudiced by such failure. With respect to any such Proceeding as to which
Indemnitee so notifies the Bank:

 

  (1) the Bank will be entitled to participate therein at its own expense; and

 

  (2) except as otherwise provided below, to the extent that it may wish, the
Bank may assume the defense thereof.

 

         2



--------------------------------------------------------------------------------

  (b) After notice from the Bank to Indemnitee of its election to assume the
defense thereof, the Bank will not be liable to Indemnitee under this Agreement
or otherwise for any legal or other expenses subsequently incurred by Indemnitee
in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ counsel of his choosing in such Proceeding but the fees and expenses of
such counsel incurred after notice from the Bank of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (i) the employment
of counsel by Indemnitee has been authorized in writing by the Bank, (ii) the
Bank and Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Bank and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Bank shall have failed or refused to employ
counsel to assume the defense of such Proceeding, or shall have failed to
diligently pursue such defense, in each of which cases the reasonable fees and
expenses of Indemnitee’s counsel shall be paid by the Bank.

 

  (c) The Bank shall not be liable to Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding without its prior written consent.
The Bank, without Indemnitee’s prior written consent, shall not settle any such
Proceeding in any manner which would in any way impose any penalty or limitation
on Indemnitee, or if the terms of any such settlement, directly or indirectly,
could damage or affect the business or personal reputation of Indemnitee.
Neither the Bank nor Indemnitee will unreasonably withhold his or its consent to
any proposed settlement.

 

  (d) If the Bank and Indemnitee employ the same legal counsel in connection
with a Proceeding and there develops a conflict of interest between the Bank and
Indemnitee in the conduct of the defense of such Proceeding, then Indemnitee
agrees to employ different counsel (the reasonable fees and expenses of which
shall be paid by the Bank) and to take all actions reasonably necessary to allow
the Bank to continue to employ the counsel employed by both the Bank and
Indemnitee prior to such conflict arising.

 

5. Prepayment of Expenses

Unless Indemnitee otherwise elects, reasonable fees and expenses incurred in
defending any Proceeding will be paid by the Bank in advance of the final
disposition of such Proceeding upon receipt of a written agreement from
Indemnitee in form and substance satisfactory to the Bank agreeing to repay any
advances if it shall be ultimately determined that it or he is not entitled to
be indemnified by the Bank under this Agreement.

 

6. Determination of Entitlement to Indemnification

Following notification by Indemnitee to the Bank of the commencement of a
Proceeding pursuant to Section 4(a) of this Agreement, unless ordered by a court
of competent jurisdiction, the determination of whether Indemnitee is entitled
to indemnification pursuant to this Agreement shall be made by the following
person or persons: (a) if there are two or more Disinterested Directors (as
defined below), then at the Bank’s option, and with notice to Indemnitee of the
method for determination chosen by the Bank, (i) by the Board of Directors by a
majority vote of all of the

 

         3



--------------------------------------------------------------------------------

Disinterested Directors (a majority of whom shall for such purpose constitute a
quorum), (ii) by a majority of the members of a committee of two or more
Disinterested Directors appointed by a vote described in the preceding clause
(i), or (iii) by special legal counsel selected in the manner described in the
preceding clause (i); or (b) if there are fewer than two Disinterested
Directors, by special legal counsel selected by the Board of Directors (in which
selection directors who do not qualify as Disinterested Directors may
participate). “Disinterested Director” means a member of the Board of Directors
who both (i) is not a party to the Proceeding giving rise to the indemnification
claim and (ii) does not have a familial, financial, professional or employment
relationship with Indemnitee, which relationship would, in the circumstances,
reasonably be expected to exert an influence on the judgment of such member of
the Board of Directors when voting on the decision being made.

 

7. Continuation of Indemnity

The Bank’s indemnification obligations under this Agreement shall remain in
effect for so long as the Second Amended and Restated Services Agreement is in
effect. All agreements and obligations of the Bank and Indemnitee contained in
this Agreement shall continue thereafter so long as Indemnitee is or becomes
subject to any Proceeding instituted with regard to acts or omissions on the
part of Indemnitee while performing the usual and customary duties of chief
financial officer of the Bank, or while serving at the request of the Bank as a
director, officer, partner, trustee, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan
or other entity or as a member of any committee or council, if such acts or
omissions occurred during the period in which this Agreement was in effect.

 

8. Reliance

The Bank has entered into this Agreement in order to induce Indemnitee to
perform the usual and customary duties of chief financial officer of the Bank,
and acknowledges that Indemnitee is relying upon this Agreement with respect
thereto.

 

9. Separability

Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision hereof shall be held to
be invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of the other provisions hereof.

 

10. Effect of Bylaw Amendment

Any amendment to or repeal of the bylaws of the Bank relating to indemnification
of officers and directors shall not affect in any way the Bank’s agreements and
obligations under this Agreement or alter the indemnification provided to
Indemnitee under this Agreement.

 

         4



--------------------------------------------------------------------------------

11. Payments

Any payment required to be made pursuant to this Agreement shall be made as
promptly as practicable after the obligation to make the payment and the amount
of the payment have been determined.

 

12. Notices

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given or made (i) upon
delivery, if sent by hand delivery, (ii) on the first business day after
dispatch, if sent by nationally recognized next business day delivery service
for next business day delivery, or (iii) on the first business day after
dispatch, if sent by fax with a confirming copy sent by a nationally recognized
business day delivery service electing for next business day delivery, to the
parties at the following addresses:

 

if to Indemnitee, to:

 

SJG Financial Consultants, LLC

1640 Misty Oaks Drive

Atlanta, Georgia 30350

  

if to the Bank, to:

 

Federal Home Loan of Atlanta

1475 Peachtree Street NE

Atlanta, GA 30309

Attention: General Counsel

Fax: 404.888.5304

Either party hereto may change the address to which notice to it or him, or
copies thereof, shall be addressed, by giving notice thereof to the other party
hereto in conformity with the foregoing.

 

13. Governing Law; Assignment; Binding Effect; Amendment

 

  (a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia and, to the extent not inconsistent therewith,
federal laws.

 

  (b) Neither this Agreement nor any rights or obligations hereunder shall be
assigned or transferred by Indemnitee.

 

  (c) This Agreement shall be binding upon Indemnitee and upon the Bank, its
successors and assigns, including successors by merger or consolidation, and
shall inure to the benefit of Indemnitee, their legal heirs, representatives and
successors, and to the benefit of the Bank, its successors and assigns.

 

  (d) No amendment or modification of this Agreement shall be effective unless
in writing signed by both parties hereto.

 

         5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

FEDERAL HOME LOAN BANK


OF ATLANTA

By:  

/s/ Richard A. Dorfman

 

Richard A. Dorfman, President

and Chief Executive Officer

SJG FINANCIAL CONSULTANTS, LLC By:  

/s/ Steven J. Goldstein

 

Steven J. Goldstein, Manager

STEVEN J. GOLDSTEIN  

/s/ Steven J. Goldstein

 

Steven J. Goldstein

 

         6